 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDsales records, the garage foreman, and all other supervisors as definedin the Act,9 constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication.]9 The parties agree that 35 named individuals are supervisors.Texas Construction Material CompanyandOperating EngineersLocal 450 of theUnionof Operating Engineers,A. F. of L.,Petitioner.Case No. 39-EC-871. October 12, 1955DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before John F. Burst, hearing of-ficer?The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer contends, among other things, that it will noteffectuate the policies of the Act to assert jurisdiction in this case.The Employer is a Texas corporation with its principal office atHouston. It is engaged exclusively in Texas in the production of sandand gravel at 10 facilities designated in the record as plants.The con-tinuing operation of each of these facilities is of necessity limited bythe availability of sand and gravel.At the time of the' hearing, -3of the so-called plants were located at Eagle Lake, 1 at Alleyton,and 2 at Altier, all in Colorado County about 8 to 20 miles from eachother; 3 at Ronlayor in Liberty County; and 1 about 5 miles fromCorrigan in Polk County. The plants at Romayor and the one nearCorrigan are 125 to 150 miles and 175 to 200 miles, respectively, fromthe plants in Colorado County, and 75 to 100 miles from each other.Employees at all locations work under the overall supervision of theEmployer's president and its vice president and production engineer,and under the separate immediate supervision of superintendents, whoare in charge of both production and maintenance at their respectivelocations.All employees in the same classification are paid at the samerate, except the 3 or 4 part-time employees at Corrigan. Payroll forms,showing the time worked, are prepared at each plant or location andsent to the Employer's principal office at Houston.Thereafter, pay-1 At the closeof the hearing,the Employer moved to dismiss the petition on juris-dictional,contract-bar, and unit grounds. The hearing officer referred ruling on the motionto the Board.For reasons hereinafter set forth,we deny the,motion.The Employer's further contentions addressed to Petitioner's showing are rejected,as this is an administrative matter which is not litigable by the parties.Moreover, weare satisfied that the Petitioner has an adequate showing.114 NLRB No. 71. TEXAS CONSTRUCTION MATERIAL COMPANY379checks are mailed from that office to the respective superintendents fordistribution.All employees have the same hospitalization, surgical;group life insurance, and workmen's compensation benefits.Thereis some exchange of both equipment and personnel among the- plantsin Colorado County. There is no such exchange between these plantsand the Romayor and Corrigan plants, or between the latter plants.The Employer holds safety meetings for employees of the ColoradoCounty plants, which are not attended by employees from eitherRomayor or Corrigan.All ,basic company policies are made at theEmployer's Houston office and are applicable to all the plants.TheEmployer's sales department, consisting, of a sales manager, his as-sistant, and three salesmen, is located at Houston.All major supplyitems are purchased-by the Houston office.The Employer also has shipping points for each of its five locations.The shipping point for the plant near Corrigan is located at that town.The Employer hauls sand by truck from this plant to Corrigan, andthere transfers it to railroad, cars for shipment to purchasers.Theother shipping points are apparently very near their respective lo-cations.From these shipping points, the Employer by means of itsown "little" locomotive hauls cars loaded with sand and gravel overits own tracks to the tracks of regular railroads.'During 1953 and 1954, the Employer made shipmentsfrom all itsplants valued at $2,027,417 and $2,346,904, respectively.Of the Em-ployer's 1954 shipments, $1,343 represents the value of materials soldto the Texas Highway Department; about $11,735 thevalue of sandand gravel sold to companies engaged in highway construction; and$95,142 the value of sand and gravel sold and delivered within Texasto oil and chemical companies such as Union Carbide & Carbon Co.,E. I. Dupont de Nemours, and Shell Oil Co. The Employer sells 15 to20 cars of sand per year to the Santa Fe Railroad and about 10 carsper year from its plants in Colorado County to the T & NO Railroad 3No interstate shipments are made from the Employer's plants inColorado County.However, during 1953 and 1954, sand valued at$66,805 and $89,445, respectively, was shipped by the methods de-scribed above from the Romayor and Corrigan plants to customersoutside Texas.All shipments were made f. o. b. plant site and thepurchasers were responsible for the freight charges.The out-of-Statepurchasers were thereafter billed by the Employer for the price ofthe merchandise.During 1953, the Employer made purchases for all its plants valuedat $650,487, of which. $535,998 represents intrastate purchases and$114,489 represents out-of-State purchases.During 1954, the Em-9 Of the total material sold by the Employer,a very small amount-less than' l per-cent-is shipped by truck.S The record does not disclose the value :of the sales to the Santa Fe Railroad; thoseto the T & NO Railroad amount to $250 to $300 per year. 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDployer made overall purchases valued at $806,473, of which $637,879represents intrastate purchases and $168,594 represents out-of-Statepurchases.In view of the nature of Employer's operations, the common over-all supervision, the same rates of pay for all full-time employees, thesame employee benefits, and the central control of wages, sales, andpolicy, Acting Chairman Rodgers and Member Leedom find that the10 facilities of the Employer constitute an enterprise sufficiently inte-grated to warrant viewing the commerce facts in their totality.Ac-cordingly, as the annual outflow from the Romayor and Corriganplants exceeds $50,000, they find that the Employer is engaged incommerce within the meaning of the Act and that it will effectuatethe policies of the Act to assert jurisdiction in this case.4Members Murdock and Peterson agree that the Employer's opera-tions satisfy the Board's jurisdictional standards for an intrastatenonretail enterprise.They regard their colleagues' reliance on the in-tegrated nature of the Employer's operations as a basis for totalingthe outflow of all of its plants; as introducing a more restrictive juris-dictional test for such enterprises, however.Heretofore, the questionof whether the operations of various facilities are or are not integratedwas material in determining jurisdictional issues only in those casesinvolving enterprises of more than one employer, which are allegedto be a "single employer."As the Employer, a single corporation,clearly` is a single employer, there is no need in their view to rely onthe integrated nature of its operations as a basis for totaling the out-flow of all of its facilities.2.The labor organization involved claims to represent certain em-ployees of the Employer.'3.The Employer contends that a current contract between the Em-ployer and the committee representing the employees, covering em-ployees at the Colorado County plants, effective through December 31,1955, and from year to year thereafter in the absence of a 60-daywritten notice, is a bar to the instant proceeding, insofar as it relatesto these employees.Because the automatic renewal date of the con-tract is less than 30 days away from the date of issuance of this deci-sion, we find that the contract cannot bar a present determination ofrepresentatives.''JonesboroGrainDryingCoopeiatit'e,110 NLRB 481,at 483 and 484The Employercontends that it makes no interstate shipments at all from its Romayor and Corriganplants on the ground,in substance,that title to the merchandise passes to the purchaserswithin TexasWe find no meritin this contention.Mast Lumber Company, Inc.,111NLRB 18, andHomer Chevrolet Company,110 NLRB 825,relied on by the Employerin its brief in support of this contention,are clearly distinguishable as there,unlike theinstant case,the customers took delivery inside the State.G The committee representing the employees,although served with notice of the hearing,did not appear or participate in the proceeding.6 Anheuser-Busch,Ino,102 NLRB 800, at 803. GENERAL SHOE CORPORATION381We therefore find that a question affecting commerce exists concern-ing the representation of employees of the Employer within the mean-ing of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.At the close of the hearing, the Petitioner amended its petitionto request the following units, excluding from each professional em-ployees, clerical employees, guards, and supervisors as defined in theAct :(a)A unit of all employees of the Employer at all its plants, in-cluding employees both at the plants in Colorado County and at. theplants at or near Romayor and Corriganor,in the alternative, shouldthe foregoing Employerwide unit be, found inappropriate; (b) a sepa-rate unit of all employees at the Employer's plants in ColoradoCounty, including employees at Alleyton, Altier, and Eagle Lake;and (c)a combined unit of all employees at the Employer's plantsat or near Romayor and Corriganor,should this combined unit befound inappropriate, (1) a separate unit of employees at the Em-ployer's plants at Romayorand (2)another separate unit of employ-ees at the Employer's plant near Corrigan.The Employer took the position that the Employerwide unit pri-marily sought by the Petitioner vas inappropriate, on the ground thatemployees at the Romayor and Corrigan plants should not be includedin the same unit with employees at the Colorado County plants.In view of the integration of the Employer's operations, we find, inaccordance with Petitioner's primary unit request, that an Employer-wide unit, including employees at all the plants, is appropriate.Upon the entire record herein, we find that the following employeesof the Employer constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act:all employees of the Employer at all its plants, including employeesboth at the plants in Colorado County, Texas, located at Alleyton, Al-tier, and Eagle Lake, and at the plants at or near Romayor and Cor-rigan, Texas, excluding professional employees, clerical employees,guards, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]General Shoe CorporationandBoot & Shoe Workers' Union,AFL, Petitioner.Case No. 10-IBC-3125.October 12, 1955DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Edwin R. Hancock, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.114 NLRB No. 76.